COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-366-CV

IN RE FREQUENT FLYER DEPOT, INC.,                                  RELATORS
GEORGE PIRKLE, AND ROBERT PIRKLE

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relators’ petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied

because relators have an adequate remedy by appeal. Accordingly, the court

denies relators’ petition for writ of mandamus and motion for emergency relief.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                                   PER CURIAM


PANEL: MCCOY, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: September 15, 2008




  1
      … See Tex. R. App. P. 47.4.